Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant asserts (page 9 of Remarks):
a)	Applicant does not believe that the term “reset” of Toni may constructed as the recited “reporting start time”.
b)	However, the Examiner very kindly point out to GPS chip may be kept in a "warm state", so it can perform a "warm start" when calculating its new position.  An example of a "warm start" is when a GPS device remembers its last calculated position, almanac used, and UTC Time, but not which satellites were in view.  The GPS device then performs a reset and attempts to obtain the satellite signals and calculates a new position (Toni, ¶0107). Also, mobile device reports its position (i.e. new position) at a given frequency and the frequency might be adjusted by server (Toni, ¶0108). Therefore, when the GPS of mobile device is in warm start is ready to calculate the new position as well as remembering the last position and when it reset it means the new start begins and reports its position at a defined frequency. Thus, Toni discloses reporting start time. 
c)	Applicant also assert: Toni fails to disclose or suggest that “the reporting configuration comprises the reporting frequency of the respective mobile device, and reporting start time of the respective mobile device, wherein the location information is 
d)	However, the Examiner very kindly directs applicant to the mobile device (e.g. mobile phone) may function autonomously between communications with the back-end server.  A GPS chip may be kept in a "warm state", so it can perform a "warm start" when calculating its new position.  An example of a "warm start" is when a GPS device remembers its last calculated position, almanac used, and UTC Time, but not which satellites were in view.  The GPS device then performs a reset (i.e. new start) and attempts to obtain the satellite signals and calculates a new position (emphasis added). The receiver has a general idea of which satellites to look for because it knows its last position and the almanac data helps identify which satellites are visible in the sky.  The backend server may instruct the mobile device to calculate the GPS position with the lowest selectable accuracy level, so as to reduce battery power consumption.  The server may interrogate the mobile device to determine the GPS chip being used by the mobile device, and then select the accuracy level of the GPS position determination, so as to achieve a required level of accuracy. The server may interrogate the mobile device to find out its battery charge level.  The frequency of position reports from the mobile device requested by the server may be adjusted in relation to battery charge level.  For example, if a battery charge level is only 20% of maximum charge, the frequency of position reports from the mobile device requested by the server may be halved.  A low battery state may be defined as when only 2 hours of mobile device operation remain.  In response to determination of a low battery state, the server may instruct the mobile device differently, so as to conserve mobile device battery power.  tracked asset.  In an example, a source of historic tracking data is used, and historic tracks corresponding to the time period (Toni, ¶0072). Therefore, reporting configuration is time related and frequency related and information regarding position updates is transmitted by the mobile device with respect to the warm start of GPS device which reports its position (emphasis added).
e)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Toni (US 2015/0373646 A1). 
As per claim 1, Toni discloses a method of providing location information of a group of mobile devices of a wireless network to a network node of the wireless network (Toni, ¶0107-108, a method of providing position determination (i.e. location information) of mobile devices of the network to a server (i.e. network node) of the network), the method comprising: 
repetitively transmitting, by at least one mobile device of the group of mobile devices (Toni, ¶0107-108, frequently/repetitively sending or transmitting by the mobile device; also see ¶0104, continuously transmitting), a location information of the respective mobile device at a respective reporting frequency (Toni, ¶0107-108, information about position or location update of the respective mobile device at the reporting frequency); and receiving, by the at least one mobile device and from the network node, a reporting configuration (Toni, ¶0107-108, receiving by the mobile device from the server instruction of how to report; also see ¶0038, mobile device is configured to receive an instruction from the server to adjust how often to reports location information), wherein the respective reporting frequency of the respective mobile device depends on an energy balance of the respective mobile device (Toni, ¶0107-108,  frequency of position reports of the mobile device is adjusted in relation to battery charge level of the respective mobile device), wherein the reporting configuration comprises the reporting frequency of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device), and a reporting start time of the respective mobile device (Toni, ¶0107-108, "warm start" is 
 	As per claim 3 as applied to claim 1 above, Toni discloses wherein the reporting configuration for the respective mobile device comprises the reporting frequency of the respective mobile device in dependence of the energy balance of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device and the frequency of position reports of the mobile device is adjusted in relation to battery charge level of the respective mobile device). 
As per claim 5 as applied to claim 1 above, Toni discloses transmitting, by the at least one mobile device to the network node one or more parameters indicative of the energy balance of the respective mobile device (Toni, ¶0107-108, transmitting by the mobile device to the server battery charge level (i.e. 20% of maximum charge)).
As per claim 6 as applied to claim 5 above, Toni discloses wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a battery status (Toni, ¶0107-108, battery charge level of the respective mobile device comprises battery state/status (i.e. 2 hours of the battery remains)). 


setting the respective reporting frequency of each of the mobile devices of the group of mobile devices depending on an energy balance of the respective mobile device (Toni, ¶0107-108,  frequency of position reports of the mobile device is adjusted or sets in relation to battery charge level of the respective mobile device), and transmitting, to each mobile device of the group, a reporting configuration for the respective mobile device (Toni, ¶0107-108, server transmitting  to the mobile device instruction of how to report; also see ¶0038, mobile device is configured to receive an instruction from the server to adjust how often to reports location information), wherein the reporting configuration for the respective mobile device comprises the respective reporting frequency of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device), and a 
As per claim 13 as applied to claim 10 above, Toni discloses wherein the reporting configuration for the respective mobile device comprises the respective reporting frequency of the respective mobile device in dependence of the energy balance of the respective mobile device (Toni, ¶0107-108, instruction how to report comprises the frequency of position reports of the respective mobile device and the frequency of position reports of the mobile device is adjusted in relation to battery charge level of the respective mobile device). 
As per claim 16 as applied to claim 10 above, Toni discloses receiving, from each mobile device of the group of mobile devices, one or more parameters indicative of the energy balance of the respective mobile device (Toni, ¶0107-108, transmitting by the mobile device to the server battery charge level (i.e. 20% of maximum charge)), wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises setting the reporting frequency of the respective mobile device depending on the one or more parameters (Toni, ¶0107-108, adjusting or setting the frequency of reporting of mobile device in relation to battery charge level of the respective mobile device comprises battery state/status). 
As per claim 17 as applied to claim 16 above, Toni discloses wherein the one or more parameters indicative of the energy balance of the respective mobile device or a radio link status (Toni, ¶0107-108, battery charge level of the respective mobile device comprises battery state/status (i.e. 2 hours of the battery remains)).
As per claim 19 as applied to claim 16 above, Toni discloses performing a threshold comparison between the one or more parameters of the respective mobile device and one or more respective thresholds (Toni, ¶0108, when a battery charge level is 20% of maximum charge (therefore threshold comparison)) wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises setting the reporting frequency of the respective mobile device depending on the threshold comparison (Toni, ¶0108, adjusting or setting the reporting frequency of mobile device in relation on the maximum charge (i.e. threshold comparison)). 
As per claim 20 as applied to claim 10 above, Toni discloses wherein setting the reporting frequency of each mobile device of the group of mobile devices comprises: setting the reporting frequency of the respective mobile device of the group of mobile devices depending on a target location of the group of mobile devices (Toni, ¶0104, adjusting the frequency of report depend on final/target destination or location of device). 
 	 As per claim 24, Toni discloses a network node (Toni, ¶0107-108, a server (i.e. network node)), comprising a processor (¶0069, processor) configured to perform operations comprising:In re: Henrik SUNDSTROM et al. PCT Application No.: PCT/EP2017/080552Filed: November 27, 2017Page 8repetitively receiving, from each mobile device of a group of mobile devices of a wireless network (Toni, ¶0107-108, frequently/repetitively sending therefore receiving from the mobile device of mobile devices of wireless network; also see ¶0104, continuously transmitting or receiving), 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of LIU (US 2019/0289608 A1). 
As per claim 7 as applied to claim 5 above, Toni does not explicitly disclose wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a radio link status.
In the same field of endeavor, LIU teaches wherein the one or more parameters indicative of the energy balance of the respective mobile device comprise a radio link status (LIU, ¶0093, battery level/balance of the terminal comprises status of radio channel/link). 

B)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Aoshima (US 2004/0185913 A1). 
As per claim 11 as applied to claim 10 above, Toni does not explicitly disclose setting the respective reporting frequency of the respective mobile device depending on a comparison of the energy balance of the respective mobile device with energy balances of one or more further mobile devices of the group of mobile devices. 
	In the same field of endeavor, Aoshima teaches setting the respective reporting frequency of the respective mobile device (Aoshima, ¶0007 and ¶0030-31, preset or set reporting data such as frequent checking of remaining battery level) depending on a comparison of the energy balance of the respective mobile device with energy balances of one or more further mobile devices of the group of mobile devices (Aoshima, ¶0014 and ¶0030-31, depending on comparing the battery level/balance of the first small electronic device with battery level of a second small electronic device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Aoshima into invention of Toni in order to provide a small electronic device to be placed in a breast pocket and so on for frequent checking of its display, capable of communicating data with an external device such as a cellular phone and displaying 
C)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Hong (US 2013/0279380 A1). 
As per claim 15 as applied to claim 10 above, Toni does not explicitly disclose receiving the location information from the mobile devices of the group of mobile devices in an interleaved manner in time domain.  
	In the same field of endeavor, Leibinger teaches receiving the location information from the mobile devices of the group of mobile devices in an interleaved manner in time domain (Hong, ¶0229 and ¶0336, receiving location data from devices in an interleaved pattern in the time domain. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Hong into invention of Toni in order to transmit and receive a mobile broadcast signal in conventional broadcasting system without having to ensure any additional frequency. 
D)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Alles (US 2015/0148055 A1). 
 	As per claim 21 as applied to claim 20 above, Toni does not explicitly disclose setting the reporting frequency of the respective mobile device depending on a distance between a location of the group of mobile devices associated with the location information of the group of mobile devices and the target location.  
	In the same field of endeavor, Alles teaches setting the reporting frequency of the respective mobile device depending on a distance between a location of the group of 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Alles into invention of Toni in order to determine the location of target mobile device in proximity to a set of mobile devices as a function of the shared measurement data to improve accuracy of target location. 
E)	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Raento (US 2010/0194632 A1). 
As per claim 22 as applied to claim 10 above, Toni does not explicitly disclose setting the reporting frequency of a mobile device of the group of mobile devices to zero if the energy balance of the mobile device is below a predefined threshold.  
	In the same field of endeavor, Raento teaches setting the reporting frequency of a mobile device of the group of mobile devices to zero if the energy balance of the mobile device is below a predefined threshold (Raento, ¶0043, frequency and period of location measurement and reporting on a device.  For example, the frequency of updating may be dropped from once every 3 minutes to once every 6 minutes if the battery drops below 50%, and once every 9 minutes if the battery drops below 30%--with the feature shut off (therefore Zero) entirely at 15%; therefore the reporting frequency goes Zero when battery level is 15%). 

 	As per claim 23 as applied to claim 10 above, Toni does not explicitly disclose repetitively retrieving, for one or more mobile devices of the group of mobile devices and from a core network node of the wireless network, a further location information of the respective mobile device.  
	In the same field of endeavor, Raento teaches repetitively retrieving, for one or more mobile devices of the group of mobile devices and from a core network node of the wireless network, a further location information of the respective mobile device (Raento, ¶0037-38, retrieving for user devices and from the server (i.e. central/core server ¶0051) of the wireless network 108 other/further location information of the user device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni in order for a device determines and reports its location in a manner aimed at reducing battery consumption to an acceptable level. 
F)	Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over 
Toni (US 2015/0373646 A1) in view of Chen (US 2018/0335996 A1). 
 	As per claim 26 as applied to claim 1 above, Toni does not explicitly disclose wherein the reporting start time comprises timing information at which the respective 
	In the same field of endeavor, Chen teaches wherein the reporting start time comprises timing information at which the respective mobile device starts reporting the location information according to a repetition pattern at the respective reporting frequency (Chen, ¶0046 and ¶0060, mobile device actively and periodically report the location information such as once every 60 second (therefore repetition pattern at respective frequency) with trip starting time and starting point). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Raento into invention of Toni in order to detect information on a position where a public mobile device is located at a predetermined time for acquiring the corresponding information content for display according to the screened issuing destination and the related information content ID (Chen, abstract). 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643